Name: Commission Regulation (EEC) No 2374/87 of 5 August 1987 amending Regulation (EEC) No 1292/87 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the the United Kingdom intervention agency for use in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/ 16 Official Journal of the European Communities 6. 8 . 87 COMMISSION REGULATION (EEC) No 2374/87 of 5 August 1987 amending Regulation (EEC) No 1292/87 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the the United Kingdom intervention agency for use in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/86 (2), and in particular Article 7 (7) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 124/87 (4), Whereas the final date for incorporation under Commis ­ sion Regulation (EEC) No 1292/87 (*), as last amended by Regulation (EEC) No 2231 /87 0, should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 1 (2) of Regulation (EEC) No 1292/87 is replaced by the following : '  the final date for incorporation shall be 30 September 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40. (3) OJ No L 202, 9 . 7. 1987, p. 23. 0 OJ No L 15, 17. 1 . 1987, p. 9 . 0 OJ No L 121 , 9 . 5 . 1987, p. 24. ( «) OJ No L 206, 28 . 7. 1987, p. 15 .